t c memo united_states tax_court energy_research and generation inc petitioner v commissioner of internal revenue respondent docket nos filed date john m youngquist for petitioner daniel j parent and kaelyn j romey for respondent memorandum findings_of_fact and opinion ruwe judge in these consolidated cases respondent determined deficiencies in petitioner’s federal income taxes additions to tax pursuant to sec_6651 and fraud penaltie sec_2 pursuant to sec_6653 and sec_6663 as follows docket no fraud_penalty year deficiency sec_6653 dollar_figure dollar_figure addition_to_tax fraud_penalty year deficiency sec_6651 sec_6663 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure fraud_penalty year deficiency sec_6663 dollar_figure dollar_figure big_number dollar_figure docket no fraud_penalty year deficiency sec_6663 dollar_figure dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2we use the term fraud_penalty ies to include the addition_to_tax under sec_6653 for 3as set forth in an amendment to answer respondent seeks to increase the amounts of disallowed rent expenses for tax years on brief respondent states that because of concessions the deficiencies and penalties will not exceed the amounts in the notices of deficiency the parties agree that the period of limitations for assessment has expired for each of the years through years at issue unless the court finds that petitioner’s returns were false or fraudulent with the intent to evade tax see sec_6501 if we find that petitioner’s returns were fraudulent most of the adjustments to petitioner’s income are now agreed pursuant to the parties’ stipulations and posttrial concessions in their briefs all but two of the adjustments to income deductions and credits have been agreed the following schedules show the agreed adjustments adjustments to taxable_income agreed adjustment gross_receipts dollar_figure disallowed deductions legal professional fees big_number research development big_number employee relation sec_467 auto expenses big_number life_insurance expenses big_number tax and license expense rents big_number salaries cost_of_goods_sold labor big_number pension_plan expense big_number director’s fees big_number other_payments -0- accounting_method for customer deposits big_number employee_benefits big_number increased taxable_income big_number adjustments to taxable_income agreed adjustment gross_receipts dollar_figure disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number auto expenses big_number life_insurance expenses big_number tax and license expense big_number rents big_number salaries cost_of_goods_sold labor big_number bad_debts big_number pension_plan expense1 -- director’s fees big_number other_payments -0- janitorial expense big_number contributions -0- increased taxable_income big_number disallowed research development credit dollar_figure 1a dollar_figure adjustment for pension_plan expense is in dispute adjustments to taxable_income agreed adjustment gross_receipts dollar_figure cost_of_goods_sold purchases materials big_number disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number auto expenses big_number life_insurance expenses big_number tax and license expense big_number rents big_number salaries cost_of_goods_sold labor big_number interest_expense bad_debts big_number pension_plan expense big_number director’s fees big_number compensation of officers -0- other_payments -0- materials supplies big_number employee_benefits big_number janitorial expense big_number repairs maintenance big_number contributions big_number dues subscriptions increased taxable_income big_number disallowed research development credit dollar_figure adjustments to taxable_income agreed adjustment gross_receipts dollar_figure cost_of_goods_sold purchases materials big_number disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number auto expenses big_number life_insurance expenses big_number tax and license expense big_number rents big_number interest_expense big_number bad_debts big_number director’s fees big_number compensation of officers -0- materials supplies big_number janitorial expense big_number depreciation contributions big_number dues subscriptions big_number nol_carryback from -- increased taxable_income big_number disallowed research development credit dollar_figure adjustments to taxable_income agreed adjustment gross receipt sec_1dollar_figure cost_of_goods_sold purchase materials big_number disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number paid to kent greene big_number auto expenses big_number life_insurance expenses big_number tax and license expense big_number rents big_number interest_expense big_number bad_debts big_number pension_plan expense big_number director’s fees big_number compensation of officers -0- other_payments -0- materials supplies big_number employee_benefits big_number janitorial expense big_number repairs maintenance big_number depreciation contributions big_number salaries wages big_number increased taxable_income big_number disallowed research development credit dollar_figure 1respondent’s adjustment is dollar_figure and petitioner has conceded dollar_figure therefore dollar_figure is in dispute adjustments to taxable_income agreed adjustment gross_receipts dollar_figure cost_of_goods_sold purchase materials big_number disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number paid to kent greene big_number auto expenses big_number life_insurance expenses big_number employee education expenses big_number computer purchase -0- tax and license expense big_number rents big_number salaries cost_of_goods_sold labor big_number interest_expense big_number bad_debts big_number pension_plan expense big_number director’s fees big_number mark benson’s medical expense -0- compensation of officers -0- employee_benefits depreciation big_number contributions -0- dues subscriptions increased taxable_income big_number adjustments to taxable_income agreed adjustment gross_receipts dollar_figure disallowed deductions legal professional fees big_number research development big_number royalty big_number employee relations big_number auto expenses big_number life_insurance expenses big_number employee education expenses big_number tax and license expense big_number rents big_number salaries cost_of_goods_sold labor big_number bad_debts big_number pension_plan expense big_number director’s fees big_number compensation of officers -0- materials supplies big_number employee_benefits big_number maintenance repair travel big_number depreciation big_number dues subscriptions big_number other deductions big_number contributions big_number increased taxable_income big_number adjustments to taxable_income agreed adjustment gross_receipts dollar_figure cost_of_goods_sold purchase materials big_number disallowed deductions legal fees big_number professional fees big_number royalty big_number engineering studies big_number employee relations big_number auto expenses big_number life_insurance expenses big_number employee education expenses big_number tax and license expense big_number rents big_number salaries big_number bad_debts big_number director’s fees big_number compensation of officers -0- supplies including r d big_number employee_benefits big_number janitorial expense depreciation big_number nol deduction big_number telephone expense big_number business meeting sec_666 contributions big_number increased taxable_income big_number the issues we must decide are whether petitioner’s returns for the years at issue were false or fraudulent with the intent to evade tax if so the periods of limitations for assessing tax remain open and petitioner is liable for fraud penalties pursuant to sec_6653 for and sec_6663 for through whether petitioner is entitled to deduct dollar_figure as a pension_plan expense in 4respondent alternatively asserts that petitioner is liable for an addition_to_tax under sec_6651 for should we not find petitioner liable under sec_6663 whether petitioner understated its gross_receipts by dollar_figure in and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for through findings_of_fact even though most of the adjustments to petitioner’s taxable_income have been agreed it is necessary to make fact findings regarding many of those adjustments because the factual basis for those adjustments is also the factual basis for respondent’s allegations of fraud some of the facts have been stipulated and are so found the stipulation of facts the first and second supplemental stipulations of facts and the stipulation of settled issues are incorporated herein by this reference at the time the petitions were filed petitioner’s principal_place_of_business was in california background petitioner is a corporation incorporated in california in by glendon m benson glendon his wife janet benson 5in benson v commissioner tcmemo_2004_272 supplemented by tcmemo_2006_55 affd 560_f3d_1133 9th cir in which burton o benson burton was a petitioner we made certain findings that the parties agree apply in this case janet and burton o benson burton glendon’s younger brother petitioner is the only company in the world that manufactures various forms of foam metal and foam metal baffles duane walz and glendon invented the process known as foam metal which glendon then developed into a product mr walz was given sole credit as the inventor of the patent and on date he assigned his patent rights to petitioner in the mid-1980s a dispute arose between burton and glendon over the operation and ownership of petitioner on date burton and his wife elizabeth filed suit against glendon janet and petitioner in date burton and glendon executed an agreement delineating their respective responsibilities concerning contracts with two of petitioner’s major clients hercules aerospace co inc hercules and gas research institute gri under the agreement burton was 6burton has a degree in mechanical engineering from the university of minnesota he and his wife elizabeth benson elizabeth have three sons eric mark and brad esther v benson esther was the mother of burton and glendon burton served years as an officer in the u s navy and years as an officer in the u s naval reserve retiring with the rank of rear admiral 7foam metal baffles are used in the u s navy’s fleet of ballistic missiles 8hercules aerospace co inc and all predecessors and successors in interest will be referred to throughout this opinion as hercules granted all rights to and responsibility for contracts with hercules and glendon was granted all rights to and responsibility for contracts with gri in date burton and glendon initiated binding arbitration on date the arbitration panel issued an interim decision in date burton and glendon entered into an agreement to adjourn the arbitration proceedings choosing to mediate the dispute with the aid of winston e miller wem as mediator on date during the course of mediation burton and glendon entered into an agreement entitled memorandum re unbundling of erg date the unbundling agreement provided terms for petitioner to purchase glendon’s interest stock in petitioner with the result that burton becomes the sole owner of petitioner burton and glendon subsequently executed a document entitled supplemental memorandum re unbundling of erg date on date burton and glendon executed a document entitled memorandum re other commitments made to wem dollar_figure in date glendon started aker industries aker in oakland california aker performs research_and_development 9during the years at issue petitioner produced for hercules the first stage baffle for the trident ii d-5 u s navy fleet ballistic missile program 10except as noted to the contrary we refer to the documents executed by burton and glendon during mediation collectively as the unbundling agreement contracts during the years at issue neither glendon nor aker performed research or development for petitioner burton is not and never has been an owner shareholder employee director or officer of aker neither petitioner nor burton paid glendon for his interest in petitioner and the brothers continued to fight over what if anything was due to glendon on date glendon and janet filed a motion asking a california court to enforce the unbundling agreement as a settlement agreement in response to a petition filed by burton the court ordered the parties to recommence arbitration in arbitration proceedings recommenced on date a second interim arbitration decision was issued and on date a third interim arbitration decision was issued on date a final arbitration decision was issued the final arbitration decision comprehensively decided the issues between burton and glendon the arbitrators held that burton became the 100-percent owner of petitioner on date and found inter alia that during the period from and after date burton petitioner new process industries inc was extremely successful as a result in the period from through burton and his family obtained in excess of dollar_figure in salaries director’s fees and cash distributions from petitioner new process industries inc from and after date burton had total control_over both petitioner and new process industries inc the arbitrators also found that burton owed glendon a gross amount of dollar_figure for glendon’s interest in petitioner the arbitrators awarded property the lowell plant pincite 57th street oakland california to glendon aker for which burton received a credit of dollar_figure additionally the arbitrators found that glendon aker should have paid new process industries inc npi rent for the lowell plant at dollar_figure per month from date to date and dollar_figure thereafter accordingly burton was credited with dollar_figure for the rent payments plus interest the final arbitration decision awarded glendon a net dollar_figure after credits and deductions 11new process industries inc npi was a family-owned s_corporation incorporated in minnesota on its respective through tax returns the benson family’s percentage of ownership of npi was reported as follows year and percentage ownership individual burton esther -- -- -- eric -- -- -- -- -- mark -- -- -- -- -- brad -- -- -- -- -- burton exercised almost sole control_over management and operations of npi during the years at issue burton was petitioner’s president and directordollar_figure burton alone exercised almost sole control_over petitioner’s management and operations on each of petitioner’s through forms u s_corporation income_tax return tax returns burton is listed on schedule e compensation of officers as owning percent of petitioner’s common_stock on petitioner’s schedule e burton is listed as owning percent of petitioner’s common_stock and elizabeth eric b benson eric and mark d benson mark burton and elizabeth’s sons are listed as each owning percent tax_return preparation tax_return_preparers g a al piepho mr piepho performed all of petitioner’s bookkeeping and accounting up until his death on date mr piepho prepared petitioner’s tax_return which was filed on date burton worked directly with mr piepho and provided him the records from which he was to prepare petitioner’s tax returns edward j bradac c p a mr bradac purchased mr piepho’s accounting business for tax years through mr bradac prepared petitioner’s tax returns in mr bradac 12burton joined petitioner in in the capacity of vice president before working for petitioner burton was an assistant program manager at westinghouse where it was his responsibility to check and ensure that the accounting was being done correctly became associated with armstrong gilmour associates armstrong and prepared petitioner’s tax_return petitioner’s tax_return was prepared by jill toibin c p a ms toibin who was mr bradac’s manager at armstrong books_and_records burton supervised petitioner’s general bookkeeping accounts_receivable accounts_payable sales and purchases petitioner kept sales invoice and check registers the sales invoice and check registers were not provided to mr bradac or ms toibin for the preparation of petitioner’s through tax returns instead burton prepared summary data sheets from the information in the registers and provided the summary data sheets to the return preparer burton understood income taxes and he frequently asked petitioner’s accountants tax questions or discussed tax planning or tax_return preparation burton responded to any questions the return preparers had about any of the entries on the summary data sheets however burton’s responses generally did not include providing the return preparers with any of the underlying documentation used in preparing the summary data sheets filing the tax returns most of petitioner’s tax returns for the years at issue were not timely prepared or filed the dates on which burton first provided the summary data sheets to petitioner’s return preparers and the dates on which petitioner’s returns were filed are as follows summary provided year to preparer return filed respondent’s initial examination respondent sent to petitioner a letter dated date inquiring as to petitioner’s unfiled tax_return on date respondent’s revenue_agent contacted petitioner’s president burton by telephone regarding petitioner’s tax_return on date petitioner’s case was assigned to respondent’s revenue_agent theresa martin revenue_agent martin the initial appointment was rescheduled several times on date revenue_agent martin met with burton and mr bradac at mr bradac’s office and reviewed information and documents at this meeting revenue_agent martin was provided schedules of expenses for and copies of invoices for royalties research_and_development and engineering services the examination was subsequently expanded to include the other years at issue during the examination petitioner did not provide respondent with copies of its invoice or check registers for through petitioner first provided the invoice and check registers for through to respondent in february and date during the examination revenue_agent martin requested the corporate minutes and was told that there were no corporate minutes at trial petitioner offered into evidence documents which petitioner’s president testified were contemporaneously kept corporate minutes gross_receipts respondent conducted a bank_deposits analysis to determine whether petitioner correctly reported its gross_receipts the parties agree to the bank_deposits analysis except for the inclusion of a dollar_figure deposit on date into petitioner’s merrill lynch account xxx-x7888 for tax years and petitioner understated its gross_receipts by dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner also understated its gross_receipts by at least dollar_figure in petitioner overstated its gross_receipts or sales by dollar_figure dollar_figure and dollar_figure in and respectively thus for the consecutive years at issue in this case petitioner understated its gross_receipts or sales by at least dollar_figure dollar_figure in understatements less dollar_figure in overstatements gross_receipts reported on petitioner’s tax returns were based on the summary data sheets prepared by burton and given to the return preparers rent during the years at issue npi owned the lowell plant and property pincite-962-964 stanford avenue oakland california the stanford plant petitioner deducted the rent payments it made to npi for both the lowell plant and the stanford plant on its tax returns as follows dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner conducted its foam metal and manufacturing operations from the stanford plant before and after date for years and petitioner paid dollar_figure per month to npi for_the_use_of the stanford plant the monthly rent expense remained unchanged until date when petitioner paid dollar_figure to npi for the remaining months of petitioner made rent payments of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in and petitioner paid to npi dollar_figure and dollar_figure per month respectively petitioner made monthly payment of dollar_figure and monthly payments of dollar_figure to npi for tax_year the unbundling agreement provided that the stanford plant would be leased for a term of years at dollar_figure or dollar_figure per month the maximum monthly lease amount listed in the unbundling agreement reflected the product of an arm’s-length negotiation the rent petitioner paid for the stanford plant in excess of dollar_figure per month was a constructive_dividend to burton that petitioner was not entitled to deduct the lowell plant was used by glendon and aker in the unbundling agreement glendon and burton agreed to enter into an 8-year lease with respect to the lowell plant which was to provide that glendon would pay dollar_figure per month to npi in a confirming commercial lease was prepared but not executed this lease agreement was for a term of years to commence in date and provided that aker pay rent of dollar_figure per month during the years at issue neither glendon nor aker paid rent to npi for_the_use_of the lowell plant instead petitioner paid rent to npi on behalf of glendon aker petitioner had no contractual obligation to pay rent to npi for glendon’s aker’s use of the lowell plant it was aker’s responsibility to pay npi for_the_use_of the lowell plant which glendon ultimately paid_by virtue of the final arbitration decision the rent petitioner paid to npi was a constructive_dividend to burton that petitioner was not entitled to deduct legal and professional fees during the years at issue petitioner deducted legal and professional fees that were properly disallowed as deductions among these deductions was a dollar_figure legal fee paid to michael b carroll mr carroll for advice and services as an advocate for burton concerning ownership and control of petitioner and npi mr carroll’s representation involved a personal and noncorporate matter between glendon and burton on date petitioner issued a dollar_figure check to burton and burton deposited the check on or about date burton purchased a dollar_figure cashier’s check made payable to mr carroll on its tax_return petitioner claimed a dollar_figure deduction for legal fees paid to mr carroll burton also claimed the dollar_figure as a deduction in computing his federal_income_tax liability the dollar_figure petitioner paid was a constructive_dividend to burton that petitioner was not entitled to deduct royalties and engineering services during the years and petitioner transferred significant amounts of money to npi as follows date transferred amount dollar_figure big_number big_number big_number big_number big_number big_number total big_number burton’s goal was to limit petitioner’s reported profits the plan to achieve this goal was put in place in and burton caused petitioner to transfer most of the money in burton’s goal was to have petitioner show a paper profit of approximately dollar_figure per year on its through tax returns petitioner claimed deductions for royalties expense and engineering services as follows year amount classification 1dollar_figure royalty expense big_number royalty expense big_number royalty expense big_number royalty expense big_number royalty expense big_number royalty expense big_number royalty expense big_number engineering services total big_number 1in the notice_of_deficiency for respondent disallowed dollar_figure of the claimed dollar_figure as a royalty expense as previously noted the parties now agree to respondent’s adjustment since most of petitioner’s payments to npi were made after the claimed royalties were supposedly earned the deductions on petitioner’s tax returns have little if any correlation to when the funds were transferred to npi the royalty deductions were based on a purported licensing agreement between petitioner and npi the purported licensing agreement to pay royalties to npi was merely a tax planning tool completely lacking in economic_substance burton however told mr bradac that the purported licensing agreement was legally enforceable during the years at issue there was no written_agreement between petitioner and npi relating to engineering design or management services and npi did not perform any engineering work for petitioner or provide any services to petitioner npi did not treat anyone as an employee did not issue any forms and did not file any form sec_941 employer’s quarterly federal tax_return the label engineering services was created to achieve burton’s goal of having petitioner show profits of approximately dollar_figure at a date meeting petitioner provided revenue_agent martin with royalty invoices and engineering services invoices in support of its claim that during it paid dollar_figure to npi as royalties and dollar_figure as engineering services these invoices were on npi letterhead addressed to petitioner showed amount due and were dated and stamped as received in the npi letterhead shows npi’s address in minneapolis minnesota burton created and backdated these royalty and engineering services invoices shortly before the date meeting burton did not inform revenue_agent martin that he created the royalty and engineering invoices in preparation for his meeting with her mr bradac first saw the royalty and engineering services invoices on date shortly before they were provided to revenue_agent martin burton did not inform mr bradac that he had just created the invoices for the meeting with revenue_agent martin in date burton told respondent’s agents that he always computed the royalties each month and he always made the invoice each month for royalties and then gave it to his secretary however the only year for which petitioner provided the examining agent invoices for royalties or engineering services was in late or early burton finally acknowledged to respondent’s agents that the npi invoices that he had provided were created in and backdated to the purported royalty and engineering services payments that petitioner transferred to npi were used for burton’s and his family’s economic benefit and constituted constructive dividends to burton in the year of transfer petitioner was not entitled to any of the claimed deductions for royalty and engineering services purportedly provided by npi payments to cox construction and to kent greene in burton and cox construction entered into a contract to remodel a recreation room in burton’s residence the contract provided inter alia that mr benson may furnish a maintenance man from his plant to help with the framing burton provided petitioner’s maintenance man kent greene mr greene to assist in the remodel of his residence on its tax_return petitioner improperly deducted a dollar_figure repair and maintenance expense that it paid to cox construction on its and tax returns petitioner improperly deducted salaries and labor expenses of dollar_figure and dollar_figure respectively which it paid to mr greene employee education expense on its and tax returns petitioner improperly deducted employee education expenses of dollar_figure and dollar_figure respectively for payments made to oregon state university corvallis oregon osu on its tax_return petitioner deducted employee education expenses of dollar_figure petitioner’s ledger reflects payments made as follows date paid check payee amount osu dollar_figure linn-benton college albany oregon osu osu big_number osu big_number osu big_number subtotal big_number burt hutchinson drexel university don holleran total big_number 1of the amount claimed in respondent allowed dollar_figure of employee education expense for the payments to burt hutchinson drexel university and don holleran the payments made to osu were for college tuition fees and books for burton’s son eric during and for burton’s sons eric and mark in petitioner produced letters dated date and date indicating that eric and mark respectively were selected from a vast field of applicants for the erg management training program however neither eric nor mark was selected from a vast field of applicants for the scholarship in fact petitioner’s awarding of scholarships coincided with burton’s three sons’ turning or years old and starting college neither eric nor mark received a salary from petitioner before receiving the purported scholarship from petitioner automobile and truck deductions during the years at issue petitioner improperly deducted automobile and truck expenses including department of motor_vehicle fees insurance gasoline and repairs for automobiles used by burton’s family the bensons the bensons were authorized signators on a first interstate checking account which was used exclusively to pay for gasoline purchases through interlink bank debit card s linked to that account petitioner paid and deducted dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in for gasoline purchases on its respective and tax returns petitioner improperly deducted the purchase of a dollar_figure jeep for eric and a dollar_figure ford bronco for mark burton provided mr bradac with the amounts of petitioner’s automobile expenses for through when mr bradac questioned burton as to how the automobile expenses were calculated and what they represented burton responded leave as is when mr bradac prepared petitioner’s through tax returns he did not know that petitioner had purchased the vehicles for eric and mark director’s fees during through petitioner improperly deducted payments it made to elizabeth esther eric and mark as director’s fees petitioner did not file a form_1099 or other information_return with respondent reporting that it paid director’s fees to elizabeth esther eric or mark during the years at issue petitioner made the following payments which it deducted as director’s fees individual elizabeth -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure esther -0- big_number big_number big_number big_number big_number big_number -- eric -- -- -- -- big_number big_number big_number big_number mark -- -- -- -- -- -- big_number big_number petitioner concedes that it is not entitled to deduct the director’s fees claimed on its through tax returns this is another instance where burton had petitioner pay and improperly deduct personal expenditures life_insurance in burton applied for a dollar_figure life_insurance_policy with massachusetts mutual life_insurance co massmutual massmutual issued policy number xxx6416 to burton the insured and owner of the policy and during the years at issue his wife elizabeth was the primary beneficiary for each of the years at issue petitioner paid and claimed a deduction for payments made to massmutual for a policy on burton’s life in a memorandum sent to burton dated date mr bradac asked what is included in insurance life_insurance is not deductible in a handwritten note burton responded that there was no life in date revenue_agent martin asked burton who the beneficiary of the life_insurance_policy was on date petitioner’s representative provided revenue_agent martin with a letter dated date on petitioner’s letterhead addressed to massmutual which indicated that in a telephone conversation between burton and a customer service representative it had been confirmed that petitioner was the beneficiary of the life_insurance_policy on date respondent’s examining agent was given a letter dated date from massmutual indicating that petitioner was the current beneficiary of the life_insurance_policy the letter did not indicate who the beneficiary was during the years at issue on date revenue_agent martin issued a summons to massmutual and on date massmutual produced numerous documents including a copy of a change_of beneficiary with proceeds paid in one sum dated date wherein burton had changed the beneficiary of the life_insurance_policy to petitioner effective date during the examination process neither burton nor any other of petitioner’s representatives disclosed to respondent’s agents that petitioner was not the primary beneficiary of the massmutual life_insurance_policy during the years at issue travel_expenses burton’s mother esther passed away date and funeral services were held in minnesota on or about date petitioner paid dollar_figure for travel_expenses incurred on behalf of pastor leroy m nelson burton’s cousin pastor nelson presided over esther’s funeral services during eric attended college at osu in corvallis oregon on or about date burton signed a travel expense report indicating that he spent dollar_figure on behalf of petitioner for travel to corvallis oregon in charges were made to a credit card issued for petitioner’s bankamericard account as follows date description amount grand manor inn dollar_figure corvallis or hertz fuel parking dollar_figure hertz rent-a-car dollar_figure st paul mn radisson hotels dollar_figure minneapolis mn ramada inns dollar_figure falls church va hertz rent-a-car dollar_figure washington d c lowell inn dollar_figure lake elmo mn super america dollar_figure bloomington mn hertz rent-a-car dollar_figure st paul mn total dollar_figure on its tax_return petitioner improperly claimed deductions for these travel_expenses which petitioner now agrees are not deductible property taxes in date petitioner purchased real_property in orinda california orinda property for dollar_figure title to the orinda property was put in the name of burton o benson trustee of petitioner’s retirement trust petitioner’s retirement trust neither paid for the purchase nor reflected the orinda property as an asset on any_tax return or financial statement petitioner’s purchase of the orinda property occurred at approximately the same time that burton and elizabeth purchased a vacant lot between their home and the orinda property with petitioner’s purchase of the orinda property burton and elizabeth had effectively acquired a large uninterrupted piece of land behind and abutting their residence on date burton acting as trustee of petitioner’s retirement trust 13the price paid inclusive of fees and taxes was dollar_figure deeded the orinda property to burton and elizabeth as husband and wife the deed shows no consideration for the transfer of property and in a handwritten note describes the transfer as a gift to spouse petitioner’s payment in for the acquisition of the orinda property and petitioner’s payment of property taxes on the orinda property were constructive dividends to burton on its tax returns petitioner improperly deducted property taxes paid on the orinda property as follows dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in research_and_development expenses and credits on or about date petitioner opened money fund account no xxxxxxx9082 with franklin funds under the name of r d division erg inc and used petitioner’s tax identification_number 94-xxxx686 from through burton was the only person who had signature authorization over the account from date through date burton wrote checks made payable to r d division erg inc aker industries inc --r d division aker industries r d division or r d division aker industries inc these checks were written on petitioner’s bank of america account and deposited into petitioner’s franklin funds r d division erg inc account burton handwrote the endorsement aker industries on the back of each check made payable to aker industries which was deposited into the franklin r d division erc inc account between and over dollar_figure was accumulated in the franklin funds r d division erg inc account in the above described manner during the years at issue neither aker nor glendon provided any research_and_development services for petitioner and did not issue invoices to petitioner glendon had no knowledge of the franklin funds account on its tax returns for through petitioner improperly deducted research_and_development expenses of dollar_figure in dollar_figure in dollar_figure in dollar_figure in big_number in big_number in and dollar_figure in petitioner also deposited a dollar_figure check made payable to r d division aker industries inc into the franklin funds r d division erg inc account and improperly claimed a deduction for it as part of a supplies expense on its tax_return in a confirmation letter dated date sent to burton regarding the preparation of petitioner’s through tax returns mr bradac wrote in pertinent part research_and_development expenses the research_and_development expense shown on your summary is for qualified_research costs qualified_research is limited to scientific experimentation or engineering activities designed to aid in the development of a new or improved product process technique formula invention or computer_software program held_for_sale lease or license or used by you in a trade_or_business all research was conducted in the state of california mr bradac was not aware of the fact that neither aker nor glendon had provided any services to petitioner and was unaware of petitioner’s franklin funds r d division erg inc account until after the examination of petitioner’s tax_year had begun at the date meeting with revenue_agent martin burton provided her with research_and_development invoices for tax_year these research_and_development invoices are on aker letterhead and were provided to agent martin to support that the research_and_development deductions claimed on petitioner’s tax_return were for expenses paid to aker the research_and_development invoices are dated and stamped as received by petitioner in burton created these research_and_development invoices shortly before the date meeting to substantiate the improper deductions mr bradac saw the fabricated research_and_development invoices for the first time approximately minutes before the initial meeting with revenue_agent martin on date petitioner also improperly claimed research_and_development credits as follows dollar_figure in dollar_figure in dollar_figure in and dollar_figure in while preparing petitioner’s tax returns mr bradac informed burton of the requirements to qualify for the research_and_development credit nevertheless burton told mr bradac that petitioner’s purported research_and_development payments qualified for the research_and_development credit on august and date burton sent via facsimile memorandums to mr bradac to inform him not to forget the research_and_development tax_credit concealed bank accounts checks in an information_document_request idr dated date respondent requested bank statements reconciliations and cancelled checks for all corporate accounts for the period beginning date and ending date on date petitioner provided bank statements and canceled checks for petitioner’s accounts at bank of america and merrill lynch but did not disclose or provide statements for its accounts with franklin funds in an idr dated date respondent requested bank statements reconciliations and cancelled checks for all corporate accounts for the period beginning date and ending date on date petitioner provided bank statements and most canceled checks for petitioner’s accounts at bank of america and merrill lynch but did not disclose or provide statements for its accounts with franklin funds in an idr dated date respondent requested missing checks as follows cancelled checks shown on bank statements for bank of america account xxx-x8267 but not included with the statements on on date petitioner provided respondent with checks made payable to r d division aker industries inc in date respondent requested bank statements and canceled checks for the period through on date petitioner provided statements and most canceled checks for petitioner’s accounts at bank of america and merrill lynch but did not disclose or provide statements for its accounts with franklin funds after comparing canceled checks to the bank of america statements revenue_agent martin determined that canceled checks were missing for respondent issued summonses to bank of america and to merrill lynch requesting petitioner’s bank records for the years at issue bank of america and merrill lynch complied with the summonses to the extent that records existed bank of america provided copies of the missing checks for eleven of the checks were made payable to aker and one dollar_figure check was made payable to cash on date respondent issued two summonses to franklin funds one summons was in the matter of energy_research and generation inc and the other summons was in the matter of r d division e r g aker industries inc trust the franklin funds legal department received the summonses and they were forwarded to a loss prevention specialist who began retrieving the documents on date burton called franklin funds and indicated that he thought the accounts did not fall within the scope of the summons on date franklin funds issued a certificate of no records which stated that no records exist pertaining to securities in the name of or for the benefit of energy_research and generation inc under tax identification_number 94-xxxx686 on date respondent issued a summons to franklin funds requesting the signature card for the account in which the checks made payable to r d division aker industries had been deposited on or about date franklin funds provided the account application to respondent the account application was signed by burton as president of petitioner and the tax identification_number on the account was petitioner’s on date respondent issued additional summonses to franklin funds which in turn provided copies of account statements and deposited items when revenue_agent martin received the franklin funds account information she learned for the first time that the account--where the checks payable to r d division aker industries were deposited--was owned by petitioner was under petitioner’s tax identification_number and burton as petitioner’s president was the only individual with signature_authority over the account revenue_agent martin also learned for the first time that petitioner maintained a second account with franklin funds the erg-recreation fund during the years at issue burton was the only person with signature authorization over the erg-recreation fund during the years at issue dollar_figure was deposited into the erg-recreation fund account checks written on the erg- recreation fund account were often for the benefit of burton and his family and were constructive dividends to burton a the statute_of_limitations opinion the parties agree that the periods for assessing tax for the years at issue have expired unless petitioner’s returns were fraudulent generally the commissioner must assess any_tax within years after a return is filed see sec_6501 an exception to the 3-year rule is provided in sec_6501 sec_6501 in pertinent part provides sec_6501 exceptions -- false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time fraud is defined as an intentional wrongdoing on the part of the taxpayer designed to evade tax believed to be owing 116_tc_79 citing 829_f2d_828 9th cir affg tcmemo_1986_223 and 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 96_tc_858 affd 959_f2d_16 2d cir a corporation acts through its officers and corporate fraud necessarily depends upon the fraudulent intent of a corporate officer dileo v commissioner supra pincite citing 216_f2d_693 1st cir affg 21_tc_191 166_f2d_346 1st cir and 34_tc_740 affd 325_f2d_1 2d cir respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b dileo v commissioner supra pincite respondent must establish both that petitioner has underpaid its taxes for each year and some part of the underpayment is due to fraud dileo v commissioner supra pincite citing 81_tc_640 the undisputed facts show that petitioner substantially underpaid its taxes for each of the years at issue and we find that respondent has met his burden_of_proof with respect to the first prong of the fraud test we must now decide whether petitioner filed its tax returns with the specific willful intent to evade taxes any conduct the likely effect of which would be to mislead conceal or otherwise prevent the collection_of_taxes may establish an affirmative act of evasion see dileo v commissioner supra pincite see also 317_us_492 the taxpayer’s entire course of conduct can be indicative of fraud dileo v commissioner supra pincite because fraudulent intent is rarely established by direct evidence fraud may be inferred from various kinds of circumstantial evidence 796_f2d_303 9th cir affg tcmemo_1984_601 circumstantial evidence tending to indicate that an underpayment_of_tax is due to fraud has often been referred to as indicia of fraud and generally includes understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities id although no single factor is necessarily sufficient to establish fraud the existence of several of these indicia is persuasive circumstantial evidence of fraud 92_tc_661 understatement of income the evidence clearly establishes that petitioner substantially understated its taxable_income in each of the years at issue the understatements of income are the result of both understated gross_receipts and overstated costs of goods sold and expenses gross_receipts reported on petitioner’s tax returns were based on summary data sheets prepared by burton and given to the return preparers the underlying corporate records were not provided to the return preparers in the light of respondent’s bank_deposits analysis petitioner now concedes that its gross_receipts were understated in tax years and with the exception of a dollar_figure deposit in the bank_deposits method of reconstruction has long been sanctioned by the courts 102_tc_632 64_tc_651 affd 566_f2d_2 6th cir for the years at issue petitioner understated its gross_receipts by at least dollar_figure petitioner has offered no explanation for these understatements of gross_receipts the evidence also shows that petitioner claimed substantial improper deductions in each of the years at issue for the years at issue petitioner has agreed to the disallowance of at least dollar_figure million in improperly deducted expenses the most egregious of the improper deductions were for the fabricated research_and_development expenses and the fabricated royalty and engineering services expenses paid to npi the research_and_development expenses were allegedly paid to aker but were actually deposited into an undisclosed bank account controlled by petitioner and its principal officer who knew that aker never performed any research_and_development services for petitioner during the years at issue these phony research_and_development deductions exceed dollar_figure during the years at issue the fabricated royalty and engineering services expenses were paid to npi which was a separate_entity controlled by burton the purported royalties and engineering services were fabrications intended to reduce petitioner’s reported income to a range that was acceptable to petitioner’s principal officer who was also the personal beneficiary of the payments to npi these transfers and improper deductions were as follows year amount transferred amount deducted dollar_figure dollar_figure -- big_number -- big_number -- big_number big_number big_number big_number big_number -- big_number total big_number big_number we will not repeat the previously stated facts regarding the other improper deductions suffice it to say that we find that they represent a pattern demonstrating a consistent and deliberate attempt to understate petitioner’s correct_tax liabilities consistent and substantial understatements of income over several years are highly persuasive evidence of intent to defraud the government particularly when combined with other indicia of fraud see baisden v commissioner tcmemo_2008_215 to this effect the court_of_appeals for the ninth circuit has stated repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir affg in part and remanding in part 29_tc_279 accordingly we find petitioner’s consistent understatements of income to be clear_and_convincing evidence of an intent to evade tax known to be owing inadequate records failure to provide the tax_return_preparers with accurate information petitioner’s records consisted of sales invoice and check registers however petitioner did not provide these registers to the return preparers for their use in the preparation of petitioner’s tax returns rather burton instructed mr bradac and ms toibin to use the summary data sheets he had prepared the total sales amounts burton provided for through do not match the sales amounts recorded in petitioner’s sales registers at the time petitioner’s through tax returns were prepared mr bradac was unaware of the existence of the franklin funds r d division erg inc account and that the alleged research_and_development expenditures had been deposited into that account burton intentionally misled the tax_return_preparer by insisting that petitioner’s payments to aker qualified as research_and_development expenditures even though mr bradac had told him the requirements for research_and_development deductions and credits burton told the return preparer that the so-called royalty payments to npi were made pursuant to a legal_obligation when in fact the purported licensing agreement was nothing but a sham whose purpose was to reduce petitioner’s taxable_income burton also told mr bradac that petitioner’s insurance expenses did not include life_insurance when mr bradac asked whether the insurance expense included any life_insurance he also insisted that mr bradac leave as is the automobile expenses on petitioner’s and tax returns after mr bradac had inquired as to the substance of the expenses burton’s failure to keep and provide adequate_records and his obfuscatory behavior--when questioned by mr bradac regarding claimed expenses--is evidence of petitioner’s intent to evade taxes known to be owing by concealing corporate information and records and failing to provide this information to its tax_return_preparer see federbush v commissioner t c pincite failure_to_file tax returns petitioner filed untimely tax returns for and indicating a disregard of its legal_obligation to pay tax implausible or inconsistent explanations of behavior a royalty and engineering services invoices at the meeting with the internal_revenue_service irs on date burton provided revenue_agent martin with recently fabricated royalty and engineering services invoices to support hundreds of thousands of dollars in alleged deductible expenses the invoices were written on npi letterhead and were respectively dated at the end of each calendar month in burton had actually created and backdated the invoices shortly before the date meeting but did not inform either mr bradac or revenue_agent martin that these invoices had just been created burton’s conduct was deceptive with the specific purpose of misleading respondent with respect to the legitimacy of the alleged royalty and engineering services expenses b research_and_development invoices at the date meeting burton also provided revenue_agent martin with research_and_development invoices the research_and_development invoices were written on aker’s letterhead and were provided to revenue_agent martin as support for the research_and_development deductions claimed on petitioner’s tax_return neither aker nor glendon had performed any research_and_development for petitioner burton had created and backdated the research_and_development invoices shortly before the date meeting again burton did not disclose to revenue_agent martin that he had fabricated the research_and_development invoices shortly before the meeting this was a deliberate attempt to mislead respondent concealing assets during the examination of petitioner’s tax returns respondent’s agents issued several idrs requesting that petitioner provide records of all of its bank accounts although petitioner provided information regarding accounts at bank of america and merrill lynch no information was disclosed regarding the franklin funds r d division erg inc account when revenue_agent martin expanded the examination to include tax_year she discovered that copies of several of the bank of america canceled checks were missing after inquiring further revenue_agent martin determined that most of the missing checks were payable to aker and deposited into the franklin funds r d division erg inc account in order to acquire information regarding the ownership of the franklin funds account on date respondent issued two summonses to franklin funds when burton learned of the summonses he contacted franklin funds in an attempt to persuade it that the summonses did not pertain to petitioner’s accounts as a result franklin funds indicated to the irs that no records existed but after issuing additional summonses to franklin funds revenue_agent martin was able to determine that petitioner was the owner of the franklin funds r d division erg inc account between and petitioner accumulated more than dollar_figure in the franklin funds r d division erg inc account failure to cooperate with tax authorities petitioner consistently failed to provide complete and accurate information to revenue_agent martin and some of the information was false with the intent to mislead her conclusion respondent has clearly and convincingly established that petitioner filed its through tax returns intending to conceal mislead or otherwise prevent the collection of tax accordingly we hold that the requirements for the exception in sec_6501 to the 3-year period of limitations are met and therefore each of the years at issue is open for assessment before the trial in these cases petitioner moved for summary_judgment on the fraud issue on the basis of our finding in benson v commissioner tcmemo_2004_272 benson i supplemented by tcmemo_2006_55 affd 560_f3d_1133 9th cir in benson i we found that even though there was evidence that could be considered indicia of fraud respondent had failed to carry his burden of proving by clear_and_convincing evidence that burton’s individual returns were fraudulent with intent to evade tax in the instant proceedings we denied petitioner’s motion for summary_judgment on the obvious grounds that petitioner and burton are separate taxpayers and the issue of whether petitioner’s tax returns were fraudulent was neither presented nor decided in benson i and while the parties agree that some of the fact findings in benson i should be followed in the instant case a separate trial was held in petitioner’s case wherein additional evidence was presented to prove that petitioner’s returns were fraudulent we also note that some of the evidence of fraud regarding petitioner’s returns was excluded from evidence in the benson i trial pursuant to burton’s attorney’s objectiondollar_figure 14in benson v commissioner tcmemo_2004_272 benson i we expressed some concern about whether the return preparers continued b fraud penalties the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the fraud_penalty under sec_6663 neely v commissioner t c pincite 114_tc_533 since we have already found that petitioner filed a fraudulent return under sec_6501 for each of the years at issue it follows that petitioner is also liable for the fraud_penalty pursuant to sec_6653 for tax_year and sec_6663 for tax years through common to both the old sec_6653 and the newer sec_6663 is the provision that when the commissioner has established that any portion of the underpayment is due to fraud the entire continued might have shared responsibility for some of the inaccuracies regarding the improper reporting of transactions between petitioner and npi even though burton was also responsible for misrepresenting the true nature of those transactions the records in the instant cases contain additional evidence not presented in benson i regarding other similar inaccuracies and misrepresentations for which burton is solely responsible for example the improper deductions for research_and_development expenses that were allegedly paid to aker but were in fact deposited into petitioner’s franklin funds account were the result of misrepresentations that burton made to the return preparers he falsely told them that research_and_development had been done and failed to disclose the existence of the franklin funds account and as he did with respect to npi invoices burton also fabricated invoices from aker in another attempt to mislead respondent’s agent regarding the validity of the research_and_development expenditures underpayment is treated as attributable to fraud except for any portion that the taxpayer establishes is not due to fraud petitioner bears the burden of showing by a preponderance_of_the_evidence what portion if any of the underpayment in each year is not attributable to fraud see sec_6663 petitioner has failed to meet its burdendollar_figure we hold that the entire underpayment for each of the years at issue is subject_to the fraud_penalty accordingly we sustain respondent’s determinations regarding the fraud_penalty under sec_6653 for and sec_6663 for through c dollar_figure retirement_plan expense on date a dollar_figure check was written on petitioner’s merrill lynch ready asset trust account made payable to erg-retirement trust the memo section of the check shows bbc sic muir terrace in the notice_of_deficiency for tax_year respondent allowed the dollar_figure expense as a pension_plan deduction even though petitioner did not claim a deduction for it on its tax_return 15on brief petitioner has not asserted that any specific_portion of the underpayment in each year was not attributable to fraud rather petitioner’s argument was that no portion of any underpayment was attributable to fraud because burton lacked the specific intent to evade income_tax when he signed and filed petitioner’s tax returns respondent has not offered any convincing evidence to contradict the position originally taken in the notice_of_deficiency accordingly we hold that petitioner is entitled to deduct dollar_figure as a pension_plan payment on its tax_return under sec_162 d dollar_figure understatement of gross_receipts respondent reconstructed petitioner’s gross_receipts using a bank_deposits analysis the parties agree to the bank_deposits analysis except for the inclusion of a dollar_figure deposit into petitioner’s merrill lynch account on date muir terrace was having financial problems which resulted in a lawsuit’s being filed in contra costa superior court in in date a settlement was effected and a dollar_figure check was paid to burton o benson tee research generation ret trust at trial burton testified that the check was a return on another investment that the erg retirement trust had made in something that was termed bbc sic muir terrace which was an investment of the erg retirement trust burton also acknowledged that the dollar_figure check was deposited into petitioner’s general operating account rather than its retirement trust petitioner asserts that knowledge of the mistaken deposit was not discovered until pretrial preparation in spring petitioner however has not shown by any probative evidence that the settlement funds were ever transferred into petitioner’s retirement trust in fact the only testimony burton provided regarding whether the dollar_figure had been transferred to petitioner’s retirement trust was that he did not know whether it had been transferred on brief respondent asserts that he believes the appropriate adjustments are to allow the previously mentioned dollar_figure deduction in and include the dollar_figure in income in we agree with respondent accordingly we hold that petitioner must include in its income the dollar_figure it received and deposited into its general operating bank account e sec_6651 additions to tax respondent determined that petitioner was liable for an addition_to_tax under sec_6651 for tax years through sec_6651 provides for an addition_to_tax when a taxpayer fails to file a timely return sec_6651 provides an exception to the addition_to_tax when the failure_to_file a timely return is due to reasonable_cause and not due to willful neglect the parties agree that petitioner’s and tax returns were received by respondent on date date date and date respectively on brief petitioner has not contested the addition_to_tax under sec_6651 for any of the tax years through consequently we treat petitioner’s failure to argue or address this issue on brief as a concession by petitioner see rule e and petzoldt v commissioner t c pincite accordingly we sustain respondent’s determinations regarding the addition_to_tax under sec_6651 for tax years through we have considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and because of the numerous concessions by the parties decisions will be entered under rule
